DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final office action. 
Claims 1, 5-7, 11-13, 15-16, 18, and 20-21 are currently pending and have been examined on their merits. 
Claims 1 and 13 are currently amended see REMARKS September 23, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 11-13, 15-16, 18, and 20-21 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1, 5-7, 11-13, 15-16, 18, and 20-21 recites a system (i.e. a composition of matter) and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claim 1 recites: Reacting to an active shooter situation comprising; collecting and storing user data; having each user having a unique, authenticated and data associated profile for each use; having each user action within the platform logged; registering a plurality of locations; identifying a shooting situation at a location; recording and storing the communication; providing a blueprint of the location; identify the location of the shooter; providing notification and communication of the shooting situation; and providing information about the location; and sending exit routes from a location.
The representative claim 13 recites: Reacting to an active shooter situation comprising; collecting and storing user data; having each user having a unique, authenticated and data associated profile for each use; having each user action within the platform logged; uniting a plurality of users; registering a plurality of locations; identifying a shooting situation at a location; recording and storing the communication; identify the location of the shooter; providing a blueprint of the location; providing notification and communication of the shooting situation; allowing notification and location of injured; allowing first responders to render first aid to injured parties; sending exit maps and routs from a location; and providing information about the location.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to be able to manage an emergency event such as by providing information to users about a location of a dangerous event, directing those in a dangerous area to a safe location, and contacting emergency responders with information such as location of victims. As the claims merely gathering information about a user and an event and providing additional information in response to the event, the claims are found to be similar to examples the courts have found to recite mental processes including: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential). Additionally, the claims recite a certain method of organizing human activity as they are directed to managing personal behavior or relationships or interactions between people. The claims are directed to this category as they recite as a whole a method of connecting and managing individuals during emergency events such as guiding them to safe locations or connecting them with emergency responders. An example of similar claims that the courts have determined as being an abstract idea include a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559.
Step 2A Prong 2 (Is the exception integrated into a practical application?): 
Claim 1: having a computer application accessing a shield platform via a plurality of computing devices where the shield platform has a main user database in non-transitory memory and actions aggregated from other computing devices; having a plurality of profiles in the database; having the plurality of computing devices communicate on a closed network; an interactive blueprint; and activating the computer program of the computer devices; lock out other functions of said computer device.
Claim 13:  having a computer application accessing a shield platform via a plurality of computing devices where the shield platform has a main user database in non-transitory memory and actions aggregated from other computing devices; having the plurality of computing devices communicate on a closed network; live communication; text and or video; an interactive blueprint; and activating the computer program of the computer devices; lock out other functions of said computer device.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Therefore, the claims amount to merely a computer performing the abstract idea of gathering information about an individual and an event and providing information to various individuals based on the received inputs. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-12 and 14-20 further narrow the abstract idea recited in the independent claims 1 and 13 are therefore directed towards the same abstract idea. 
Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?):  The claims do not recite any additional limitations to be analyzed in Step 2B.  However, even if the claims included additional computing hardware such as a processor and display device used to automate the abstract idea, it is well-understood, routine, and conventional to utilize a computing system to gather and process information to provide various outputs depending on the received inputs as well as communicate information to various individuals (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is clear that the claims would be well understood routine and conventional to use a mobile device to help direct users during an event (see “Introduction” Ibrahim, Azhar Mohd, et al. "Intelligent evacuation management systems: A review." ACM Transactions on Intelligent Systems and Technology (TIST) 7.3 (2016): 1-27.). Additionally, the following court cases demonstrate the well-understood, routine and conventional nature of a computer automating the claimed abstract idea (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 5-7, 11-12, 15-16, 18, and 20-21 further narrow the abstract idea recited in the independent claim 1 and 13 and are therefore directed towards the same abstract idea. 

The dependent claims 5-7, 11-12, 15-16, 18, and 20-21 are directed towards further limiting the abstract idea of determining a user’s location and condition and either directing or connecting the user and other individuals to reduce the chance of harm to an individual.


The dependent claims further recite the additional elements:
Claims 11: live communication, text, and or live video.
Claim 21: the world wide web.
However, the additional elements are directed towards merely “apply it” or applying the abstract idea to a computer or merely using a computer as a tool to perform the abstract idea. 

Therefore, claims 1, 5-7, 11-13, 15-16, 18, and 20-21 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11-13, 15-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gersten (US 2018/0053394) in view of Hawkes (US 2012/0115430) further in view of Orduna (US 2015/0112883).
Claims 1: Gersten discloses a system for reacting to an active shooter situation comprising; having a computer application accessing a shield platform via a plurality of computing devices where the shield platform has a main user database in non-transitory memory that collects and stores user data and actions aggregated from other computing devices (Paragraph [0004-0005]; [0039]; [0093-0098]; Figs. 1 and 23, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices. Various embodiments of a danger detection system may be implemented as a system level mobile OS feature that uses a mobile device’s microphones to continuously listen. Upon detecting a gunshot, the mobile application provides instructions. Some embodiments of the danger monitoring system may be adapted to meet the specific needs of each user. This is facilitated by the creation and storage of a user profile. The user profile may contain data regarding the one or more preferences, capacities, or limitations. In some embodiments the user profile may be stored on the danger monitoring server). Having a plurality of profiles in the database (Paragraph [0004-0005]; [0039]; [0093-0098]; Figs. 1 and 23, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. Some embodiments of the danger monitoring system may be adapted to meet the specific needs of each user. This is facilitated by the creation and storage of a user profile. The user profile may contain data regarding the one or more preferences, capacities, or limitations). Having each user having a unique, authenticated and data associated profile for each use stored in the database; having each user action within the platform logged within said database (Paragraph [0059]; [0093-0094]; Figs. 16 and 20, in some embodiments a danger mitigation device may comprise a user profile which contains data regarding the one or more preferences or limitations of a particular user. The system includes an option for maintaining a log of activation danger events). Having the plurality of computing devices communicate with the shield platform on a closed network (Paragraph [0004-0005]; [0078]; Figs. 1 and 18, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices. In the context of the present description and the claims a civil infrastructure gateway device may be any networked device that is further communicatively coupled through the network or otherwise (e.g. a closed network)). Recording and storing the communication; having the communication being one on one or to multiple computing devices (Paragraph [0006]; [0044]; [0060]; [0083]; [0092]; Figs. 11, 15, and 18, the danger monitoring system also includes a video recording device communicatively coupled to the danger monitoring server. The video recording devices includes a camera. The video recording device begins retaining recorded video in the memory in response to the danger alert. A danger mitigation device comprises a third processor and a third network interface through which the mitigation device may receive information such as danger alerts and other data (e.g. situation specific instructions and updates from law enforcement or other agencies). In some embodiments, a danger mitigation device may further comprise a screen while in others a communication with a user through one or more of audio, tactile, or other desirable feedback. If the user wishes the system places a phone or video call to a user’s parent/ guardian or other pre-determined emergency contact. According to various embodiments, a danger mitigation device may further comprise a camera. A camera may be used to obtain and provide needed information to one or more law enforcement, fire, or rescuer (e.g. a user may be prompted to take a photo of another’s injury for emergency triage information, provide a photo of a person or object associated with the dangerous event, etc.). In some embodiments the camera may be used to provide navigational information, like an escape route to a user using augmented reality). Registering a plurality of locations (Paragraph [0004-0005]; Figs. 1 and 4, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device includes storing a location identifier associated with a location of the danger monitoring device. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices). Identifying a shooting situation at a location (Paragraph [0004-0005]; Figs. 1 and 23, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices. The first danger monitoring device includes a first processor configured to determine whether the stored interval of digitized sound meets a threshold criteria for a dangerous event, and a first network interface configured to send a first danger observation data generated in response to a determination that the stored interval of digitized sound meets the threshold criteria. The first danger observation data includes an audio, a timestamp, and the location identifier). Providing an interactive blueprint of the location (Paragraph [0005-0006]; [0044]; [0056-0057]; [0081]; Figs. 5 and 7, the danger detection system may include a mapping function that may be integrated with various indoor mapping technologies, to help people in potential situations find shelter, such as “safe” or “safer” escape routes and locations to wait, for bystanders and potential victims inside of buildings themselves. These shelters and escape routes may include routes to buildings, facilities, or locations that have security. The danger detection system may include a geographic “danger directory.” The danger directory may be a server-side database of locations of reported gunshots detected by danger detection system equipped devices in an area, along with information gleaned from other sources, collated and integrated into a database that danger detection system-enabled mobile devices can utilize in mapping-out and displaying danger spots or areas for the device’s user. A notification generated by the danger detection system and displayed to a user on a mobile device. The notification may include a map that marks a user location, gunshot detected, and the relative location with regard to the user location). Identify the location of the shooter (Paragraph [0004-0005]; Figs. 1 and 4, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices. The first danger monitoring device includes a first processor configured to determine whether the stored interval of digitized sound meets a threshold criterion for a dangerous event, and a first network interface configured to send a first danger observation data generated in response to a determination that the stored interval of digitized sound meets the threshold criteria. The first danger observation data includes an audio, a timestamp, and the location identifier). Providing notification and communication of the shooting situation (Paragraph [0004-0005]; [0042]; Figs. 1 and 3, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices. The first danger monitoring device includes a first processor configured to determine whether the stored interval of digitized sound meets a threshold criterion for a dangerous event, and a first network interface configured to send a first danger observation data generated in response to a determination that the stored interval of digitized sound meets the threshold criteria. The first danger observation data includes an audio, a timestamp, and the location identifier. The second network interface of the danger monitoring server may be further configured to send a status notification to the one or more emergency contacts associated with a user. The status notification may comprise a summary of the dangerous event, the timestamp, the event location, and a current status of the user). And providing information about the location (Paragraph [0004-0005]; [0041-0044]; Figs. 1 and 7, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices. The first danger monitoring device includes a first processor configured to determine whether the stored interval of digitized sound meets a threshold criterion for a dangerous event, and a first network interface configured to send a first danger observation data generated in response to a determination that the stored interval of digitized sound meets the threshold criteria. The first danger observation data includes an audio, a timestamp, and the location identifier. The second network interface of the danger monitoring server may be further configured to send a status notification to the one or more emergency contacts associated with a user. The status notification may comprise a summary of the dangerous event, the timestamp, the event location, and a current status of the user. Determining a location of a gunshot may further include automatically calculating the distance between the location of the gunshot and a mobile device. The method may then include automatically determining if the gunshot location is within a predetermined distance of the mobile device. If the mobile device is not near a “sensitive area” the method includes notifying the user of danger). And sending exit routes from a location (Paragraph [0005-0006]; [0044]; [0056-0058]; [0081]; [0092]; Figs. 5 and 7, the danger detection system may include a mapping function that may be integrated with various indoor mapping technologies, to help people in potential situations find shelter, such as “safe” or “safer” escape routes and locations to wait, for bystanders and potential victims inside of buildings themselves. These shelters and escape routes may include routes to buildings, facilities, or locations that have security. The danger detection system may include a geographic “danger directory.” The danger directory may be a server-side database of locations of reported gunshots detected by danger detection system equipped devices in an area, along with information gleaned from other sources, collated and integrated into a database that danger detection system-enabled mobile devices can utilize in mapping-out and displaying danger spots or areas for the device’s user. A notification generated by the danger detection system and displayed to a user on a mobile device. The notification may include a map that marks a user location, gunshot detected, and the relative location with regard to the user location. The system provides possible user interface screens according to various embodiments that may be displayed on a mobile device for notification to and interaction by the user. According to various embodiments, a danger mitigation device may further comprise a camera. A camera may be used to obtain and provide needed information to one or more law enforcement, fire, or rescuer (e.g. a user may be prompted to take a photo of another’s injury for emergency triage information, provide a photo of a person or object associated with the dangerous event, etc.). In some embodiments the camera may be used to provide navigational information, like an escape route to a user using augmented reality).
However, Gersten does not disclose activating the computer program of the computer devices at the location; lock out other functions of said computer device; allowing notification and location of injured.
In the same field of endeavor of managing a device during an emergency Hawkes teaches activating the computer program of the computer devices at the location; lock out other functions of said computer device (Paragraph [0017-0018]; [0034]; Figs. 1 and 3, mobile device may be configured to execute instructions for an emergency mode process to: monitor for received signals to locate a base station, once a base station is located, a short emergency message may be transmitted. Additionally, the mobile device may then reduce a plurality of first non-essential functions of the mobile device).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing a user’s location during a dangerous event and connecting them to resources such as an interactive map and emergency response personnel as disclosed by Gersten (Gersten [0004]) with the system of activating the computer program of the computer devices at the location; lock out other functions of said computer device taught by Hawkes (Hawkes [0018]). With the motivation of helping a to improve a mobile device’s capacity to aid a user during an emergency by prolonging its battery and capacity to deliver critical information (Hawkes [0008]).
In the same field of endeavor of guiding a user and first responders during a dangerous event Orduna teaches allowing notification and location of injured (Paragraph [0056]; [0073]; [0080-0082]; Fig. 1, the app may initiate a phone call, push notification, etc. that can provide the user’s location, status information, and other communications. The analytics engine may determine that a first responder is needed and may contact one or more first responder sites. This could occur manually (such as if the user says they need help, or if an operator sees something, or movement of the phone indicates a struggle, car accident, and the like) or automatically (such as if the processor and/or analytics engine determined that something has occurred). The portable system may initiate contact with first responder site directly. An emergency operator may dispatch a first responder to the scene). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing a user’s location during a dangerous event and connecting them to resources such as an interactive map and emergency response personnel as disclosed by Gersten (Gersten [0004]) with the system of allowing notification and location of injured as taught by Orduna (Orduna [0080]). With the motivation of helping a user to be safe and secure during an emergency event (Orduna [0004]).
Claim 5: Modified Gersten discloses a system as per claim 1. Gersten further discloses uniting a plurality of users (Paragraph [0044]; [0060]; [0083]; [0092]; Figs. 11, 15, and 18, a danger mitigation device comprises a third processor and a third network interface through which the mitigation device may receive information such as danger alerts and other data (e.g. situation specific instructions and updates from law enforcement or other agencies). In some embodiments, a danger mitigation device may further comprise a screen while in others a communication with a user through one or more of audio, tactile, or other desirable feedback. If the user wishes the system places a phone or video call to a user’s parent/ guardian or other pre-determined emergency contact (the examiner notes that 911 or other emergency response groups could be included in a list of emergency contacts). According to various embodiments, a danger mitigation device may further comprise a camera. A camera may be used to obtain and provide needed information to one or more law enforcement, fire, or rescuer (e.g. a user may be prompted to take a photo of another’s injury for emergency triage information, provide a photo of a person or object associated with the dangerous event, etc.). In some embodiments the camera may be used to provide navigational information, like an escape route to a user using augmented reality).
Claim 6: Modified Gersten discloses a system as per claim 5. Gersten further discloses where the users are one or more from a set of first responders, law enforcement, parents, emergency contacts, and medical personal (Paragraph [0044]; [0060]; [0083]; [0092]; Figs. 11, 15, and 18, a danger mitigation device comprises a third processor and a third network interface through which the mitigation device may receive information such as danger alerts and other data (e.g. situation specific instructions and updates from law enforcement or other agencies). In some embodiments, a danger mitigation device may further comprise a screen while in others a communication with a user through one or more of audio, tactile, or other desirable feedback. If the user wishes the system places a phone or video call to a user’s parent/ guardian or other pre-determined emergency contact (the examiner notes that 911 or other emergency response groups could be included in a list of emergency contacts). According to various embodiments, a danger mitigation device may further comprise a camera. A camera may be used to obtain and provide needed information to one or more law enforcement, fire, or rescuer (e.g. a user may be prompted to take a photo of another’s injury for emergency triage information, provide a photo of a person or object associated with the dangerous event, etc.). In some embodiments the camera may be used to provide navigational information, like an escape route to a user using augmented reality). 
Claim 7: Modified Gersten discloses a system as per claim 5. Gersten further discloses having users being able to add third parties during an event (Paragraph [0044]; [0060]; [0078]; [0083]; [0092]; Figs. 11, 15, and 18, a danger mitigation device comprises a third processor and a third network interface through which the mitigation device may receive information such as danger alerts and other data (e.g. situation specific instructions and updates from law enforcement or other agencies). In some embodiments, a danger mitigation device may further comprise a screen while in others a communication with a user through one or more of audio, tactile, or other desirable feedback. If the user wishes the system places a phone or video call to a user’s parent/ guardian or other pre-determined emergency contact (the examiner notes that 911 or other emergency response groups could be included in a list of emergency contacts). According to various embodiments, a danger mitigation device may further comprise a camera. A camera may be used to obtain and provide needed information to one or more law enforcement, fire, or rescuer (e.g. a user may be prompted to take a photo of another’s injury for emergency triage information, provide a photo of a person or object associated with the dangerous event, etc.). In some embodiments the camera may be used to provide navigational information, like an escape route to a user using augmented reality. The system may be configured to notify pre-specified third parties a user may wish to be informed and updated upon occurrence of a dangerous event).
Claim 11: Modified Gersten discloses a system as per claim 1. Gersten further discloses sending allowing first responders to render first aid to injured parties via live communication; text and or live video (Paragraph [0006]; [0044]; [0060]; [0083]; [0092]; Figs. 11, 15, and 18, the danger monitoring system also includes a video recording device communicatively coupled to the danger monitoring server. The video recording devices includes a camera. The video recording device begins retaining recorded video in the memory in response to the danger alert. A danger mitigation device comprises a third processor and a third network interface through which the mitigation device may receive information such as danger alerts and other data (e.g. situation specific instructions and updates from law enforcement or other agencies). According to various embodiments, a danger mitigation device may further comprise a camera. A camera may be used to obtain and provide needed information to one or more law enforcement, fire, or rescuer (e.g. a user may be prompted to take a photo of another’s injury for emergency triage information, provide a photo of a person or object associated with the dangerous event, etc.). In some embodiments the camera may be used to provide navigational information, like an escape route to a user using augmented reality).
Claim 12: Modified Gersten discloses a system as per claim 1. However, Gersten does not disclose sending unique activation codes for authentication and placement.
In the same field of endeavor of guiding a user and first responders during a dangerous event Orduna teaches sending unique activation codes for authentication and placement (Paragraph [0055-0056]; [0117-0119]; Fig. 8, in operation the portable system may be placed in an “active mode.” For example, a user may launch an app on a smart phone. The app may authenticate the user through any number of means, such as entering USER/PASS credentials, biometrics, etc. Once in an active mode, locator may track the location of the portable system (and the user), and generate location information).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing a user’s location during a dangerous event and connecting them to resources such as an interactive map and emergency response personnel as disclosed by Gersten (Gersten [0004]) with the system of sending unique activation codes for authentication and placement as taught by Orduna (Orduna [0117]). With the motivation of helping a user to be safe and secure during an emergency event (Orduna [0004]).
Claim 13: Gersten discloses a system for reacting to an active shooter situation comprising; having a computer application accessing a shield platform via a plurality of computing devices where the shield platform has a main user database in non-transitory memory that collects and stores user data and actions aggregated from other computing devices (Paragraph [0004-0005]; [0039]; [0093-0098]; Figs. 1 and 23, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices. Various embodiments of a danger detection system may be implemented as a system level mobile OS feature that uses a mobile device’s microphones to continuously listen. Upon detecting a gunshot, the mobile application provides instructions. Some embodiments of the danger monitoring system may be adapted to meet the specific needs of each user. This is facilitated by the creation and storage of a user profile. The user profile may contain data regarding the one or more preferences, capacities, or limitations. In some embodiments the user profile may be stored on the danger monitoring server). Having a plurality of profiles in the database (Paragraph [0004-0005]; [0039]; [0093-0098]; Figs. 1 and 23, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. Some embodiments of the danger monitoring system may be adapted to meet the specific needs of each user. This is facilitated by the creation and storage of a user profile. The user profile may contain data regarding the one or more preferences, capacities, or limitations). Having the plurality of computing devices communicate with the shield platform on a closed network (Paragraph [0004-0005]; [0078]; Figs. 1 and 18, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices. In the context of the present description and the claims a civil infrastructure gateway device may be any networked device that is further communicatively coupled through the network or otherwise (e.g. a closed network)). Recording and storing the communication; having the communication being one on one or to multiple computing devices (Paragraph [0006]; [0044]; [0060]; [0083]; [0092]; Figs. 11, 15, and 18, the danger monitoring system also includes a video recording device communicatively coupled to the danger monitoring server. The video recording devices includes a camera. The video recording device begins retaining recorded video in the memory in response to the danger alert. A danger mitigation device comprises a third processor and a third network interface through which the mitigation device may receive information such as danger alerts and other data (e.g. situation specific instructions and updates from law enforcement or other agencies). In some embodiments, a danger mitigation device may further comprise a screen while in others a communication with a user through one or more of audio, tactile, or other desirable feedback. If the user wishes the system places a phone or video call to a user’s parent/ guardian or other pre-determined emergency contact. According to various embodiments, a danger mitigation device may further comprise a camera. A camera may be used to obtain and provide needed information to one or more law enforcement, fire, or rescuer (e.g. a user may be prompted to take a photo of another’s injury for emergency triage information, provide a photo of a person or object associated with the dangerous event, etc.). In some embodiments the camera may be used to provide navigational information, like an escape route to a user using augmented reality). Registering a plurality of locations (Paragraph [0004-0005]; Figs. 1 and 4, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device includes storing a location identifier associated with a location of the danger monitoring device. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices). Identifying a shooting situation at a location (Paragraph [0004-0005]; Figs. 1 and 23, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices. The first danger monitoring device includes a first processor configured to determine whether the stored interval of digitized sound meets a threshold criteria for a dangerous event, and a first network interface configured to send a first danger observation data generated in response to a determination that the stored interval of digitized sound meets the threshold criteria. The first danger observation data includes an audio, a timestamp, and the location identifier). Providing an interactive blueprint of the location (Paragraph [0005-0006]; [0044]; [0056-0057]; [0081]; Figs. 5 and 7, the danger detection system may include a mapping function that may be integrated with various indoor mapping technologies, to help people in potential situations find shelter, such as “safe” or “safer” escape routes and locations to wait, for bystanders and potential victims inside of buildings themselves. These shelters and escape routes may include routes to buildings, facilities, or locations that have security. The danger detection system may include a geographic “danger directory.” The danger directory may be a server-side database of locations of reported gunshots detected by danger detection system equipped devices in an area, along with information gleaned from other sources, collated and integrated into a database that danger detection system-enabled mobile devices can utilize in mapping-out and displaying danger spots or areas for the device’s user. A notification generated by the danger detection system and displayed to a user on a mobile device. The notification may include a map that marks a user location, gunshot detected, and the relative location with regard to the user location). Identify the location of the shooter (Paragraph [0004-0005]; Figs. 1 and 4, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices. The first danger monitoring device includes a first processor configured to determine whether the stored interval of digitized sound meets a threshold criterion for a dangerous event, and a first network interface configured to send a first danger observation data generated in response to a determination that the stored interval of digitized sound meets the threshold criteria. The first danger observation data includes an audio, a timestamp, and the location identifier). Providing notification and communication of the shooting situation (Paragraph [0004-0005]; [0042]; Figs. 1 and 3, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices. The first danger monitoring device includes a first processor configured to determine whether the stored interval of digitized sound meets a threshold criterion for a dangerous event, and a first network interface configured to send a first danger observation data generated in response to a determination that the stored interval of digitized sound meets the threshold criteria. The first danger observation data includes an audio, a timestamp, and the location identifier. The second network interface of the danger monitoring server may be further configured to send a status notification to the one or more emergency contacts associated with a user. The status notification may comprise a summary of the dangerous event, the timestamp, the event location, and a current status of the user). allowing first responders to render first aid to injured parties via live communication; text and or live video (Paragraph [0006]; [0044]; [0060]; [0083]; [0092]; Figs. 11, 15, and 18, the danger monitoring system also includes a video recording device communicatively coupled to the danger monitoring server. The video recording devices includes a camera. The video recording device begins retaining recorded video in the memory in response to the danger alert. A danger mitigation device comprises a third processor and a third network interface through which the mitigation device may receive information such as danger alerts and other data (e.g. situation specific instructions and updates from law enforcement or other agencies). According to various embodiments, a danger mitigation device may further comprise a camera. A camera may be used to obtain and provide needed information to one or more law enforcement, fire, or rescuer (e.g. a user may be prompted to take a photo of another’s injury for emergency triage information, provide a photo of a person or object associated with the dangerous event, etc.). In some embodiments the camera may be used to provide navigational information, like an escape route to a user using augmented reality) And providing information about the location (Paragraph [0004-0005]; [0041-0044]; Figs. 1 and 7, a danger monitoring system includes a first danger monitoring device communicatively coupled to a network. The first danger monitoring device may be a stationary sound monitoring device, the location identifier may be a device identifier, and a danger monitoring server may comprise a device table correlating a plurality of device identifiers with physical locations of a plurality of stationary monitoring devices. The first danger monitoring device includes a first processor configured to determine whether the stored interval of digitized sound meets a threshold criterion for a dangerous event, and a first network interface configured to send a first danger observation data generated in response to a determination that the stored interval of digitized sound meets the threshold criteria. The first danger observation data includes an audio, a timestamp, and the location identifier. The second network interface of the danger monitoring server may be further configured to send a status notification to the one or more emergency contacts associated with a user. The status notification may comprise a summary of the dangerous event, the timestamp, the event location, and a current status of the user. Determining a location of a gunshot may further include automatically calculating the distance between the location of the gunshot and a mobile device. The method may then include automatically determining if the gunshot location is within a predetermined distance of the mobile device. If the mobile device is not near a “sensitive area” the method includes notifying the user of danger). 
However, Gersten does not disclose allowing notification and location of injured.
In the same field of endeavor of guiding a user and first responders during a dangerous event Orduna teaches allowing notification and location of injured (Paragraph [0056]; [0073]; [0080-0082]; Fig. 1, the app may initiate a phone call, push notification, etc. that can provide the user’s location, status information, and other communications. The analytics engine may determine that a first responder is needed and may contact one or more first responder sites. This could occur manually (such as if the user says they need help, or if an operator sees something, or movement of the phone indicates a struggle, car accident, and the like) or automatically (such as if the processor and/or analytics engine determined that something has occurred). The portable system may initiate contact with first responder site directly. An emergency operator may dispatch a first responder to the scene). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing a user’s location during a dangerous event and connecting them to resources such as an interactive map and emergency response personnel as disclosed by Gersten (Gersten [0004]) with the system of allowing notification and location of injured as taught by Orduna (Orduna [0080]). With the motivation of helping a user to be safe and secure during an emergency event (Orduna [0004]).
Claim 15: Modified Gersten discloses a system as per claim 13. Gersten further discloses where the users are one or more from a set of first responders, law enforcement, parents, emergency contacts, and medical personal (Paragraph [0044]; [0060]; [0083]; [0092]; Figs. 11, 15, and 18, a danger mitigation device comprises a third processor and a third network interface through which the mitigation device may receive information such as danger alerts and other data (e.g. situation specific instructions and updates from law enforcement or other agencies). In some embodiments, a danger mitigation device may further comprise a screen while in others a communication with a user through one or more of audio, tactile, or other desirable feedback. If the user wishes the system places a phone or video call to a user’s parent/ guardian or other pre-determined emergency contact (the examiner notes that 911 or other emergency response groups could be included in a list of emergency contacts). According to various embodiments, a danger mitigation device may further comprise a camera. A camera may be used to obtain and provide needed information to one or more law enforcement, fire, or rescuer (e.g. a user may be prompted to take a photo of another’s injury for emergency triage information, provide a photo of a person or object associated with the dangerous event, etc.). In some embodiments the camera may be used to provide navigational information, like an escape route to a user using augmented reality). 
Claim 16: Modified Gersten discloses a system as per claim 15. Gersten further discloses having users being able to add third parties during an event (Paragraph [0044]; [0060]; [0078]; [0083]; [0092]; Figs. 11, 15, and 18, a danger mitigation device comprises a third processor and a third network interface through which the mitigation device may receive information such as danger alerts and other data (e.g. situation specific instructions and updates from law enforcement or other agencies). In some embodiments, a danger mitigation device may further comprise a screen while in others a communication with a user through one or more of audio, tactile, or other desirable feedback. If the user wishes the system places a phone or video call to a user’s parent/ guardian or other pre-determined emergency contact (the examiner notes that 911 or other emergency response groups could be included in a list of emergency contacts). According to various embodiments, a danger mitigation device may further comprise a camera. A camera may be used to obtain and provide needed information to one or more law enforcement, fire, or rescuer (e.g. a user may be prompted to take a photo of another’s injury for emergency triage information, provide a photo of a person or object associated with the dangerous event, etc.). In some embodiments the camera may be used to provide navigational information, like an escape route to a user using augmented reality. The system may be configured to notify pre-specified third parties a user may wish to be informed and updated upon occurrence of a dangerous event).
Claim 18: Modified Gersten discloses a system as per claim 13. Gersten further discloses recording and storing the communication on the database (Paragraph [0006]; [0044]; [0060]; [0083]; [0092]; Figs. 11, 15, and 18, the danger monitoring system also includes a video recording device communicatively coupled to the danger monitoring server. The video recording devices includes a camera. The video recording device begins retaining recorded video in the memory in response to the danger alert. A danger mitigation device comprises a third processor and a third network interface through which the mitigation device may receive information such as danger alerts and other data (e.g. situation specific instructions and updates from law enforcement or other agencies). In some embodiments, a danger mitigation device may further comprise a screen while in others a communication with a user through one or more of audio, tactile, or other desirable feedback. If the user wishes the system places a phone or video call to a user’s parent/ guardian or other pre-determined emergency contact. According to various embodiments, a danger mitigation device may further comprise a camera. A camera may be used to obtain and provide needed information to one or more law enforcement, fire, or rescuer (e.g. a user may be prompted to take a photo of another’s injury for emergency triage information, provide a photo of a person or object associated with the dangerous event, etc.). In some embodiments the camera may be used to provide navigational information, like an escape route to a user using augmented reality).
Claim 20: Modified Gersten discloses a system as per claim 13. However, Gersten does not disclose sending unique activation codes for authentication and placement.
In the same field of endeavor of guiding a user and first responders during a dangerous event Orduna teaches sending unique activation codes for authentication and placement (Paragraph [0055-0056]; [0117-0119]; Fig. 8, in operation the portable system may be placed in an “active mode.” For example, a user may launch an app on a smart phone. The app may authenticate the user through any number of means, such as entering USER/PASS credentials, biometrics, etc. Once in an active mode, locator may track the location of the portable system (and the user), and generate location information).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing a user’s location during a dangerous event and connecting them to resources such as an interactive map and emergency response personnel as disclosed by Gersten (Gersten [0004]) with the system of sending unique activation codes for authentication and placement as taught by Orduna (Orduna [0117]). With the motivation of helping a user to be safe and secure during an emergency event (Orduna [0004]).
Claim 21: Modified Gersten discloses a system as per claim 1. Gersten further discloses where communications between the computer devices are done through the world wide web (Paragraph [0173]; Fig. 1, the systems and techniques described here may be implemented in a computing system that includes a back-end component and a web browser through which a user can interact with an embodiment of the system, and a combination thereof). 
Therefore, claims 1, 5-7, 11-13, 15-16, 18, and 20-21 are rejected under U.S.C. 103.

Response to arguments
Applicant’s arguments, see REMARKS, filed September 23, 2022, with respect to the rejections of claim 11 under U.S.C. 112 have been fully considered and are persuasive.
Applicant amended claims to remove the previous deficiencies and therefore the examiner no longer finds claim 11 as being indefinite.
Applicant’s arguments, see REMARKS, filed September 23, 2022, with respect to the rejections of claims 1, 5-7, 11-13, 15-16, 18, and 20-21 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant states that claim amendments have been incorporated to help address the 101 issues. However, the examiner respectfully finds the independent claims 1 and 13 still directed to an abstract idea as they recite a mental process and a certain method of organizing human activity. The examiner finds that the claims are directed to collecting and storing user information such as user profiles, recording and storing communications, registering a plurality of locations and providing an interactive map of the locations, identifying an emergency situation such as a shooting, identifying the location of the shooter, and providing notifications and information to users such as location of injured and exit routes from a location. These steps of merely gathering, analyzing, and providing information are directed to a mental process as it would be reasonable for an individual such as an emergency response worker to gather and distribute such information using simple means such as a generic computer. Furthermore, the claims are directed to a method of organizing activity as they are directed to merely following a simple series of instructions to gather, process, and distribute information to users. An example of similar claims that the courts have determined as being an abstract idea include a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Furthermore, the examiner does not find the claimed invention’s capacity to lock features of a computer device based on an input nor being able to receive and process the locations of a large number of people an improvement to a technology or technical field and therefore the claims are not directed to a practical application. Similar cases the courts have identified as not reciting an improvement to a computer-functionality include: Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; and Delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality, Affinity Labs of Tex. v. Amazon.com, 838 F.3d 1266, 1270, 120 USPQ2d 1210, 1213 (Fed. Cir. 2016); Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016). Therefore, the examiner maintains the current 101 rejection.
Claims  5-7, 11-12, 15-16, 18, and 20-21 as being dependent on claims 1 and 13 are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed September 23, 2022, with respect to the rejections of claims 1, 5-7, 11-13, 15-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gersten (US 2018/0053394) in view of Hawkes (US 2012/0115430) further in view of Orduna (US 2015/0112883) are moot because Applicant has amended the claims, and new art was applied. However, where applicable the examiner will respond to arguments.
Claims 1 and 13: Applicant argues that the claims have been amended to overcome the current rejection. The examiner finds upon further search and consideration that Hawkes may be used in combination with Gersten to disclose the newly amended claim limitations of “having each user having a unique, authenticated and data associated profile for each use stored in the database; having each user action within the platform logged within said database; activating the computer program of the computer devices at the location; lock out other functions of said computer device.” Gersten teaches a system of determining when an active shooter in a location is detected and alerting nearby users of the emergency as well as possible escape routes using a mobile device. Gersten further teaches a system of providing a unique user profile with unique authentication and data as well a database for logging actions of individuals involved in the emergency event (Gersten [0093-0094]; Fig. 20). Furthermore, the examiner finds that Gersten can be used in combination with Hawkes which discloses using a mobile device to detect and emergency and distribute notifications to assist in the safety of a user. To teach locking a computing device from various functions by placing the device into an emergency mode to help improve the user’s chances of being safe (Hawkes [0034]). Therefore, the combination of Gersten and Hawkes teaches the newly amended claim limitations.
Claims 5-7, 11-12, 15-16, 18, and 20-21 were argued as being allowable only as being dependent on claims 1 and 13. Therefore, they are also rejected under the same rejection as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Adamo, JR. (US 2018/0114429) System, method, and recording medium for emergency identification and management using smart devices and non-smart devices.
McClendon, IV (US 2020/0252780) Emergency alert user system and method.
Cavendish (US 2017/0180963) Systems and methods for emergency data communication.
Vallaire (US 2012/0028600) Emergency alert system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629       
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629